Per Curiam.
The act submitted commences with the following declaration, to wit: “Section 1. That section one (1) of an act entitled 4 An act to amend an act entitled An act to amend an act entitled An act to establish judicial districts in the state of Colorado, * * * approved March 5, 1881, the same being approved February *3605, 1883/ be, and the same is hereby, amended so as to read as follows: c As section one (1) section 1, section five (5) of said act is hereby amended so as to read as follows:’”
The language here used is ambiguous, and we find nothing in the subsequent portions of the act that satisfactorily explains its meaning. An examination of the session laws of 1883 fails to disclose any act of the character indicated as having received the approval of the executive upon the 5th day of February of that year; but we do find an act in relation to certain judicial districts, including the fourth, of which El Paso county is a part, that was approved upon the 15th day of February, 18S3. Sess. Laws 1883, 161, 165.
If we assume that the difference between the date of the approval of this act and the date given in house bill No. 218 is the result of a clerical error in the latter act, and consider the question propounded with reference to the act approved upon the 15th day of February, 1883, an examination of the statutes discloses that this act was superseded, by an act approved February 26, 1885. Sess. Laws 1885, 183, 181. And the act of 1885 was in turn superseded by an act in relation to judicial districts, approved March 21, 1881. The act of 1881 is a general act dividing the entire state into judicial districts and designating the time at which terms of the district court shall be commenced in each county, and stands in place of all former acts, including that of 1881, and the amendatory acts thereto of 1883 and 1885; and by this act it is provided in reference to the fourth judicial circuit that “ terms of the district court shall be held in said district as follows, commencing on the day following in each and every year: * * * In the county of El Paso on the fourth Monday in March. * * *” Sess. Laws 1881, 316, 321.
The act of 1889 (house bill No. 218) contains no repealing clause, but provides for the commencement of a term *361of the district court in the county of El Paso upon the first Monday in March in each year. So that, if both acts are to stand, provision is made for the holding of two terms of the' district court in said county in the month of March in each year, to wit, one upon the first Monday and the other upon the fourth Monday — a result certainly not contemplated by the legislature. We have seen, however, that the act of which house bill No. 218 is amendatory had been superseded long, prion to the passage of this bill; and in view of this fact and the uncertainty and ambiguity of the act of 1889, we are unable to give effect to its provisions. In order that we might do so it would be necessary to reject the second clause of the title, and a large portion of the first section of the act itself, which we do not -feel at liberty to do; and we are therefore of the opinion that the act of 1889 will have no effect whatever upon the March, A. D. 1889, term of the district court in El Paso county, but that the same may be held as heretofore under the law of 1887.
We feel less hesitation in arriving at this conclusion for the reason that no term has as yet been held under this new act, and consequently no rights have arisen thereunder to'be affected by this decision.